Citation Nr: 1638276	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a vestibular disorder. 

2.  Entitlement to an evaluation in excess of 30 percent for disability due to neurodermatitis with pseudofolliculitis barbae (skin disability). 

(The issues of entitlement to service connection for a right knee disorder, bilateral ankle disorder, a right thumb disorder, a neck disorder, gastritis, and Meniere's disease will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Mr. Daniel G. Krasnegor, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1972 to January 1993. 

These matters come on appeal before the Board of Veterans' Appeal (Board) from a March 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Atlanta, Georgia.  In pertinent part of that rating decision, the RO awarded service connection for skin disability and assigned a 10 percent evaluation, effective from November 7, 2006, and denied service connection for a vestibular disorder as well as declined to reopen a previously denied claim for service connection for pseudofolliculitis barbae.  In a January 2010 rating decision, the RO awarded service connection for pseudofolliculitis barbae and included it in the evaluation for skin disability, and increased the assigned evaluation to 30 percent disabling, effective from November 7, 2006. 

As noted on the cover page, the Veteran's claims for entitlement to service connection for a right knee disorder, bilateral ankle disorder, a right thumb disorder, a neck disorder, gastritis, and Meniere's disease are the subject of a separate decision, as the Veteran's attorney has limited representation to the issues of increased rating for skin disability and service connection for peripheral vestibular disorder.  See 38 C.F.R. §§ 14.626, 14.631 (2015).  As such, separate decisions are required on the other issues.

In an August 2016 statement, the Veteran's attorney also indicated that their representation extended to issue of service connection for tinnitus and erectile dysfunction.  As these issues have been granted in full, they are not now before the Board.

The issue of entitlement to service connection for a vestibular disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period under appeal, the preponderance of the evidence is against a finding that the Veteran's disability due to neurodermatitis with pseudofolliculitis barbae has been manifested by more than 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or has required systemic therapy or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 percent for skin disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7806 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with proper notice regarding his claim of entitlement to increased rating for skin disability in an April 2007 letter prior to adjudication of the claim in the March 2008 rating decision. 

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file. 

The Veteran was afforded relevant VA examinations in May 2007 and November 2014.  The Board finds that the VA examinations and opinions of record are adequate to decide the Veteran's claim on appeal, as they were based on thorough examinations wherein the examiners obtained and considered the Veteran's prior medical history, and most importantly, described the Veteran's disability in sufficient detail to allow application of the proper rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, review may proceed without prejudice to the Veteran. 

2.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 


Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).   The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   

The Veteran seeks an increased disability rating in excess of 30 percent regarding his skin disability due to neurodermatitis with pseudofolliculitis barbae, which is rated under Diagnostic Code 7806 for dermatitis or eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 7806. 

Under Diagnostic Code 7806, a 30 percent disability rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.   A 60 percent disability rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Or it can be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 to 7805, depending upon the predominate disability.  

During the pendency of the appeal, Diagnostic Codes 7800-7805 were amended, effective October 23, 2008.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2007); see also 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2013).  However, the amended regulations are only applicable to claims received on or after October 23, 2008, or where a claimant requests readjudication under the new criteria.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2013)).  The Veteran's increased rating claim was received in November 2006, prior to the amendments, and the Veteran not has requested consideration under the revised criteria.  In any event, the amended regulations are not substantially different from the prior versions and do not lead to an increased disability rating. 

Turning to the evidence of record during the relevant temporal period, VA medical records dated in 2005 and 2006 show that the Veteran complained of an intermittent rash on his hands, neck, and chest that occurred on a monthly basis.  He used corticosteroid cream and other topical creams to treat his symptoms.  The report of a February 2006 VA examination report shows that the Veteran's skin was evaluated as normal. 

The Veteran was afforded a VA skin examination in May 2007.  The examination report shows that the Veteran complained of exudation, ulcers, itching, redness, shedding, and crusting rash that occurred intermittently about once a month and lasted for two to three days at a time.  The skin rash involved areas exposed to the sun, including his hands, face, neck, and chest.  He reported that during flare-ups, his ability to perform daily functions was hampered because of the redness, itching and irritation from the sun.  The Veteran used topical medication to treat his symptoms.  On clinical evaluation, the VA examiner observed that the Veteran had 
neurodermatitis located on both of his forearms and on his abdomen that was manifested by exfoliation, crusting, induration of more than six square inches, hyperpigmentation of more than six square inches, and abnormal texture of more than six square inches.  There was no evidence of ulceration, tissue loss, inflexibility, hypopigmentation, or limitation of motion associated with the skin disorder.   The examiner observed that there was no skin disorder affecting Veteran's exposed body areas, and the percentage of his total body involved was 10 percent.  The VA examiner found that the Veteran's skin disorder was not associated with systemic disease and did not manifest in connection with a nervous condition. 

A subsequent May 2007 VA treatment record shows that the Veteran required an injection of Dexamethasone to treat his skin symptomatology.  

In a September 2007 statement, the Veteran reported that his skin disability had worsened to where he felt that approximately 40 percent of his total body area was affected.  He further stated that he had required an injection of Dexamethasone to treat the flare-up of his skin disability.  

Private medical records continue to show that the Veteran received treatment for his skin disability.  A December 2008 private treatment record shows that the complained of pseudofolliculitis barbae as well as a rash on his hands, arms, legs and abdomen.  His skin problems were treated with topical creams.  In an April 2009 medical statement, his treating private physician stated that the Veteran had a skin rash that covered 50 percent of his exposed area and covered 60 percent of his total body area.  He had been prescribed topical creams to treat his skin problems.  

The Veteran submitted a skin diseases disability benefits questionnaire (DBQ) completed by his treating private physician dated in 2012.  The physician reported the Veteran had current diagnoses of chronic dermatitis, eczema, and pseudofolliculitis barbae.  The Veteran reported it was severe, itching, redness, and peeling on the arms, legs, and abdomen on and off since Vietnam.  It did not cause scarring or disfigurement of the head, face, or neck, or result in systemic manifestations or debilitating episodes.  He treated with topical corticosteroids and other topical medication and the use was noted to be constant or near constant.  Although the private physician stated that the Veteran required systemic therapy, it was noted that his medication only involved topical corticosteroid creams and ointments.  The physician noted no treatment or procedures other than the above medications during the past 12 months.  The total body area affected more than 40 percent of total body area, and involved more than 40 percent of exposed area.  The private physician stated that these findings were based on clinical evaluation in April 2009, where the Veteran presented with 50 percent of his exposed area affected by rash and 60 percent of his total body affected by rash. 

In a December 2013 private medical statement, the Veteran's treating physician stated that the Veteran's treatment for his skin disability included "constant systemic therapy of corticosteroid creams and ointments" during the past 12 months in order to control outbreaks.  The Veteran's medications included Selenium Sulfide (Selsun), Coal Tar Gel, Salzcyclic Acid, Sulfur shampoo, Hydrocortisone cream, Betamethasone Valerate ointment, and Clobetasol ointment.  Notably, these are all topical medications. 

The Veteran was afforded an additional VA skin examination in November 2014.  The examination report shows the Veteran has current diagnoses of neurodermatitis and pseudofolliculitis barbae.  Over the past twelve months, the Veteran reported that he has had an increased in skin problems and his medication has been increased to control any future outbreaks.  The Veteran constantly uses topical corticosteroids creams and other topical medications to treat his skin disability.  He has not required systemic corticosteroids or immunosuppressive therapy, and he has not had any debilitating episodes due to his skin disability.  The VA examiner observed that the Veteran has zero percent total body affected and zero percent exposed body affected by his skin disability.  The VA examiner stated that there was no evidence of current skin outbreak on clinical evaluation as the Veteran reported that using his medication kept him from having outbreaks. The Veteran reported that his skin disability results in functional impairment because he has difficulty controlling itching during outbreak and his topical creams and ointments damage his clothes. 
 
Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for neurodermatitis with pseudofolliculitis barbae for the entire period on appeal. 

An increased disability rating in excess of 30 percent under Diagnostic Code 7806 requires dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The preponderance of the competent evidence is against a finding that the Veteran's skin disability is manifested by such severe symptomatology. 

In this regard, neither the May 2007 nor the November 2014 VA examination report show such severe symptomatology.  The May 2007 VA examiner observed that the total percentage of the Veteran's total body affected was approximately 10 percent, and there was no exposed body affected.  The November 2014 VA examiner did not observe any skin disability on clinical evaluation.  

The Board acknowledges that the Veteran's private physician observed that the Veteran's skin disability affected 50 percent of his exposed area and affected 60 percent of his total body on clinical evaluation in April 2009; however, none of the prior or subsequent medical records indicate such severe symptomatology associated with the Veteran's skin disability.  Rather, the medical evidence of record demonstrates that the April 2009 flare-up of the Veteran's skin disability was temporary, and his skin disability was subsequently controlled by medication.  The April 2009 medical evidence does not demonstrate a permanent worsening of the Veteran's skin disability so as to support a higher evaluation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346   (Fed. Cir. 2002) (explaining that a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  

Additionally, there is no evidence that the Veteran's skin condition required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for any period on appeal.  They are called "systemic" steroids if taken by mouth or given by injection as opposed to topical corticosteroids, which are applied directly to the skin.  Corticosteroids that are applied topically are not considered systemic for VA purposes.  Here, the competent medical evidence consistently shows that the Veteran treated his skin disability with topical corticosteroids creams and ointments as well as other topical medications.  

Although the Veteran received a Dexamethasone injection in May 2007 to treat a flare-up of his skin disability, medical records prior and subsequent to then only note that the Veteran uses corticosteroids creams and ointments as well as other topical medications to treat his skin disability.  A single systemic injection treatment does not support the assignment of an evaluation in excess of 30 percent.  

The Board has also considered whether an increased disability rating in excess of 30 percent is warranted under the rating criteria of Diagnostic Codes 7800-05 prior to October 23, 2008.  See 38 C.F.R. § 4.118, DCs 7800-05 (2007).  However, the evidence of record does not document symptomatology which warrants a disability rating in excess of 30 percent for the Veteran's service-connected skin disability for any period on appeal. 

Based upon the above, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for neurodermatitis with pseudofolliculitis barbae for the entire period on appeal. There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert, supra. 

Other Considerations 

VA regulations provide that in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Veteran's skin disability affected less than 40 percent of the Veteran's entire body or exposed areas, and required no more than topical therapy at any time.  These manifestations are contemplated in the rating criteria. While the Veteran reported that the use of the topical creams to treat his skin disability damages his cloths, he already receives a clothing allowance as compensation for that damage.   Moreover, the Veteran's skin disability has not been shown as severe enough to cause marked interference with employment beyond that contemplated by the schedule for rating disabilities.  Additionally, this disability has not necessitated frequent periods of hospitalization.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is retired, and he has not asserted, nor does the evidence show, that he is unemployed due to his skin disability.  There is no indication in the record that the Veteran's skin disability affects his ability to work.  As the issue of entitlement to a TDIU has not been raised as part of the increased rating claim, it is inapplicable in this case.


ORDER

Entitlement to an evaluation in excess of 30 percent for disability due to neurodermatitis with pseudofolliculitis barbae is denied. 

REMAND

The Veteran seeks entitlement to service connection for a vestibular disorder.  
Based on a review of the evidence of record, the Board finds that additional development is needed for compliance with the November 2012 Board remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In November 2012, the Board instructed that the Veteran should be provided with a VA ear examination to determine the nature and etiology of his claimed vestibular disorder.   The Board noted that the Veteran's service treatment records contained complaints of dizziness, and an October 2009 private opinion stated that the Veteran was diagnosed with a peripheral vestibular disorder in May 1997, and that he was treated for symptoms of this disorder during service.  However, the May 1997 records reflect a diagnosis of resolved peripheral vertigo.  It was unclear to the Board whether Veteran's complaints of left ear hearing loss, tinnitus, dizziness and vertigo were symptoms of a single disorder such as a vestibular disorder.  (Notably, the Veteran has an intertwined claim of Meniere's disease that is discussed in a separate decision). 

In a November 2014 VA examination, the VA examiner noted that the Veteran had a diagnosis of peripheral vestibular disorder with a date of diagnosis in October 2008.  It was noted that the Veteran required medication to treat his symptoms during flare-ups.  The VA examiner concluded that it was less likely than not that the Veteran's vestibular disorder was related to his period of service.  The VA examiner stated that he was unable to determine the etiology of the Veteran's vertigo symptoms as there were no symptoms present on clinical evaluation, and service treatment records show treatment for episodes of viral syndrome without continuous treatment.  The VA examiner further stated that he was unable to locate the August 1988 service treatment record that reflected complaints of dizziness. 

Notably, the Board has located the August 1988 service treatment record in the first out of two service treatment records folders.  In addition, in rendering this medical conclusion, the VA examiner failed to consider the Veteran's lay reports of dizziness since service, the post-service treatment records that continue reflect complaints of dizziness, and the October 2009 private medical statement.  Accordingly, because November 2014 VA medical opinion does not substantially complied with the Board's 2012 remand directives, a remand is needed.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims folder to be returned to the November 2014 VA examiner in order to provide an addendum medical statement that addresses the etiology of the Veteran's peripheral vestibular disorder.  The claims file and a copy of this Remand must be made available to the examiner.  If the November 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion. 

The VA examiner should review the record, and answers to the following: is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current vestibular disorder is etiologically related to his period of service.  In addressing this question, the examiner should specifically comment on the January 1974 records showing dizziness and a viral syndrome, the August 1988 record of a dizzy spell, and the post-service treatment for complaints of dizziness in 1992, 1994, and onward, as well as the Veteran's reports of dizziness since service.  The VA examiner should review the October 2009 private medical statement, and reconcile any conflicting medical opinion. 

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made.
 
 2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


